IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44217

STATE OF IDAHO,                                   )   2017 Unpublished Opinion No. 315
                                                  )
         Plaintiff-Respondent,                    )   Filed: January 13, 2017
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
TRAVIS SHANE MAI,                                 )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
         Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                  )

         Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
         County. Hon. Michael R. Crabtree, District Judge.

         Order revoking probation and execution of previously suspended sentence,
         affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
         Deputy Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                      Before GRATTON, Chief Judge; MELANSON, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
         Travis Shane Mai pled guilty to felony driving under the influence. I.C. §§ 18-8004 and
18-8005(6). The district court withheld judgment and placed Mai on probation. Thereafter, Mai
admitted to violating the terms of his probation. The district court consequently revoked the
withheld judgment and probation. The district court entered a judgment of conviction and
sentenced Mai to a unified term of seven years, with a minimum period of confinement of two
years.    The district court suspended the sentence and again placed Mai on probation.
Subsequently, Mai admitted to violating the terms of the probation, and the district court revoked


                                                  1
probation and ordered execution of Mai’s sentence.            However, the district court retained
jurisdiction and sent Mai to participate in the rider program. Mai filed an I.C.R. 35 motion for
reduction of his sentence, which the district court denied. Mai appeals, contending that the
district court abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Mai’s sentence. Therefore, the order revoking probation and directing execution of
Mai’s previously suspended sentence is affirmed.




                                                  2